873 N.E.2d 941 (2007)
PEOPLE State of Illinois, respondent,
v.
Gregory MOORE, petitioner.
No. 104751.
Supreme Court of Illinois.
September 26, 2007.
In the exercise of this Court's supervisory authority, and in light of this Court's recent pronouncements in such cases as In re E.H., 224 Ill.2d 172, 309 Ill.Dec. 1, 863 N.E.2d 231 (2006) and Mulay v. Mulay, 225 Ill.2d 601, 312 Ill.Dec. 263, 870 N.E.2d 328 (2007), that appeals must be determined on statutory, nonconstitutional grounds whenever possible, the Appellate Court, First District is directed to vacate that portion of its judgment in People v. Moore, 373 Ill.App.3d 367, 311 Ill.Dec. 503, 869 N.E.2d 177 (2007), addressing the facial and as applied constitutionality of 725 ILCS 5/116-3(b)(1).